Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-15-00452-CR

                                   Dimetric Dashon GONZALEZ,
                                             Appellant

                                               v.
                                          The STATE of
                                       The STATE of Texas,
                                             Appellee

                     From the 186th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2014CR9594
                            Honorable Jefferson Moore, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: September 30, 2015

DISMISSED

           Pursuant to a plea-bargain agreement, Appellant Dimetric Dashon Gonzalez pled guilty to

Assault-Family-2nd Offense (Repeater) and was sentenced to eight years imprisonment and a fine

of $2,000 in accordance with the terms of his plea-bargain agreement. On June 25, 2015, the trial

court signed a certification of defendant’s right to appeal stating that this “is a plea-bargain case,

and the defendant has NO right of appeal.” See TEX. R. APP. P. 25.2(a)(2). After Gonzalez filed a

pro se notice of appeal, the trial court clerk sent copies of the certification and notice of appeal to
                                                                                       04-15-00452-CR


this court. See id. 25.2(e). The clerk’s record, which includes the trial court’s Rule 25.2(a)(2)

certification, has been filed. See id. 25.2(d).

        “In a plea bargain case ... a defendant may appeal only: (A) those matters that were raised

by written motion filed and ruled on before trial, or (B) after getting the trial court’s permission to

appeal.” Id. 25.2(a)(2). The clerk’s record, which contains a written plea bargain, establishes the

punishment assessed by the court does not exceed the punishment recommended by the prosecutor

and agreed to by the defendant. See id. The clerk’s record does not include a written motion filed

and ruled upon before trial; nor does it indicate that the trial court gave its permission to appeal.

See id. The trial court’s certification, therefore, appears to accurately reflect that this is a plea-

bargain case and that Gonzalez does not have a right to appeal. We must dismiss an appeal “if a

certification that shows the defendant has the right of appeal has not been made part of the record.”

Id. 25.2(d).

        We, therefore, warned Gonzalez that this appeal would be dismissed pursuant to Texas

Rule of Appellate Procedure 25.2(d), unless an amended trial court certification showing that he

had the right to appeal was made part of the appellate record. See TEX. R. APP. P. 25.2(d), 37.1;

Daniels v. State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003, order). No such amended trial

court certification has been filed. Instead, Gonzalez’s appointed counsel filed a letter concluding

that Gonzalez does not have a right to appeal in this case.

        This appeal is, therefore, dismissed pursuant to Rule 25.2(d).

                                                   PER CURIAM


Do not publish




                                                  -2-